The record upon which the decision of the joint board was made consisted of the files of the department and the testimony, taken before an examiner, of seven witnesses for plaintiff (including two physicians). The department offered no evidence. Upon the record so made, trial was had before the superior court. Under such circumstances, the case being here for trial de novo, neither the decision of the joint board nor the findings of the trial court are entitled to that presumption of correctness to which they would be entitled had those tribunals heard the testimony. Johnston v. Department of Labor and Industries,163 Wash. 549, 2 P.2d 67; Cheney v. Department of Labor andIndustries, 175 Wash. 60, 26 P.2d 393.
Viewing the evidence with this in mind, I am convinced that the allowance of five degrees permanent partial disability made by the department is pitiably inadequate. The respondent received his injuries when he fell from a six or eight foot platform, landing on his back across the rail of a railroad track. He sustained a fracture of the right ilium and injuries to the muscles, ligaments and soft tissues of the hip, back and abdomen. Three hernias developed from the injuries sustained. There is also evidence showing that a pre-existing arthritic condition flared up as a result of the injuries; that this condition had not merely retarded respondent's recovery, but had rendered him wholly disabled from following any gainful occupation.
Arthritis is one of the conditions that come upon people with advancing years. With the vast majority, it does not become active to a degree to disable. The quiescent disease frequently flares up under the stimulus of injury, where otherwise one might go to the end of his natural life suffering no discomfort. In such cases (and this is one), I think it cannot be said *Page 36 
that the pre-existing disease retards recovery. On the other hand, it seems to me clear that the accident was the intervening cause which brought about respondent's disability. It was that which caused a latent condition to become active. It is a case of traumatic arthritis, notwithstanding the respondent's pre-disposition to the disease.
I think the judgment of the trial court should be affirmed.
MAIN, MILLARD, and HOLCOMB, JJ., concur with BLAKE, J.